                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Latira Ann Burnip,                            Case No. 0:18-cv-01839-JRT-KMM

                     Plaintiff,

v.
                                                            ORDER
Credit Acceptance Corporation, and
Metro Motor Sales Inc.,

                     Defendants.


      The Honorable Chief Judge John R. Tunheim has referred the Motion to
Compel Arbitration filed by Credit Acceptance Corporation (“CAC”) to the
undersigned for proposed findings of fact and conclusions of law. [ECF
No. 10.] The Court has reviewed the parties’ submissions, including the written
materials submitted by the Plaintiff, Latira Ann Burnip. The Court noted in its
July 11, 2018 Briefing Schedule Order, that the motion to compel would be taken
under advisement based on written submissions alone unless the Court
determines a hearing is necessary. [ECF No. 11.] Ms. Burnip filed a request for
a hearing on July 25, 2018. [ECF No. 15.]

      Based on the record, the Court determines that an evidentiary hearing is
required to resolve a factual dispute regarding the validity of the arbitration
agreement that CAC seeks to enforce. Specifically, CAC has alleged that
Ms. Burnip signed a Retail Installment Contract that contains an arbitration
agreement. [See Aff. of Sharron Lewis ¶ 4, Ex. A (Retail Installment Contract),
ECF No. 6-1.] In several filings, Ms. Burnip has asserted that any signatures
provided by the Defendants are not hers or are forgeries. [See Compl. at 11 ¶ 5
(“Any signatures exhibited are not mine….”), ECF No. 1-1; Am. Compl. at 14 ¶ 5
(same), ECF No. 13; see also Consolidated Resp. at 3 (referring to “clever


                                         1
forgeries” held by the Defendants).]1 In its own written submissions, CAC has
not addressed these allegations of forgery by Ms. Burnip.

      Based on the foregoing, the Court determines that an evidentiary hearing
is necessary to resolve the limited factual dispute concerning whether
Ms. Burnip signed the Retail Installment Contract at issue. See Nebraska
Machinery Co. v. Cargotec Solutions, LLC, 762 F.3d 737, 743–44 (8th Cir. 2014)
(vacating a district court order denying motion to compel arbitration and
remanding for a bench trial on factual disputes concerning contract formation
where the record on the motion revealed a material issue of fact as to the
making of the contract).

      Furthermore, the Court finds that Ms. Burnip, the Court, and the
Defendants will benefit from participation of volunteer counsel representing
Ms. Burnip at the evidentiary hearing. The hearing will likely involve the
testimony and cross-examination of witnesses and possibly the introduction of
documentary evidence. Lawyers admitted to practice are trained to handle these
specialized tasks, while they can present a challenge for pro se litigants. An
efficient, just, and inexpensive resolution of the evidentiary hearing required by
this Order will be facilitated by participation of counsel on both sides. For these
reasons, the Court has requested that a volunteer attorney agree to enter a
limited appearance in this matter for Ms. Burnip. Such appearance would be for
the discrete purpose of conducting the evidentiary hearing and volunteer
counsel’s participation would terminate upon conclusion of the hearing. Because
the Court is aware that he has been active in pro bono representation in both
state and federal court, the Court asked Mr. Scott Flaherty, an attorney with
Briggs and Morgan, P.A., whether he is willing to enter the limited appearance



1
      Each of these written submissions from Ms. Burnip bears either the stamp
of a notary public accompanied by a verification, or a statement, under penalty
of perjury, that the matters asserted therein are true and correct pursuant to 28
U.S.C. § 1746.
                                         2
for Ms. Burnip that is contemplated by this Order. Mr. Flaherty indicated that he
would be willing to make such a limited appearance.

      Accordingly, IT IS HEREBY ORDERED THAT:

      1. Ms. Burnip’s motion requesting a hearing [ECF No. 15] is GRANTED;

      2. The undersigned will hold an evidentiary hearing on December 12,
         2018 at 9:30 a.m., in Courtroom 8E at the United States Courthouse,
         300 South 4th Street, Minneapolis, MN 55415.

      3. At the evidentiary hearing, the parties will be permitted to present
         testimony and any documentary evidence concerning the limited issue
         of the validity of Ms. Burnip’s purported signature on the Retail
         Installment Contract containing the arbitration clause.

      4. Ms. Burnip is advised that the Court has requested the participation of
         volunteer counsel on her behalf for the limited purpose of the
         evidentiary hearing established by this Order. Ms. Burnip is advised
         that if she wishes to have a volunteer attorney enter such a limited
         appearance to assist her during the evidentiary hearing she should
         contact Mr. Scott Flaherty.

                  Scott M. Flaherty
                  Briggs and Morgan
                  80 South Eighth Street
                  Minneapolis, MN 55402
                  (ph) 612.977.8745

      5. If Ms. Burnip and Mr. Flaherty agree that he will enter a limited
         appearance in this matter for Ms. Burnip for the evidentiary hearing,
         then they should notify the Court of this decision as soon as possible.
         If, however, Ms. Burnip decides that she does not want Mr. Flaherty’s
         assistance at the evidentiary hearing, then she will still be required to
         appear at the hearing and conduct the proceedings in her own behalf.

                                        3
Date: November 19, 2018       s/ Katherine Menendez
                              Katherine Menendez
                              United States Magistrate Judge




                          4
